DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	This office Action is in response to a communication filed on 12/18/2020, in which claims 1 - 20, excluding the currently cancelled claims, are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	A system for determining dimensions, the system comprising: a camera having a field of view, a projector configured to project a pattern into the field of view, a structural setting configured to receive an object to be dimensioned in a predetermined position, wherein the object is positioned within the structural setting, wherein the structural setting comprises: first and second upright surfaces that simultaneously engage respective portions of the object while the object is in the predetermined position, and the second upright surface of the structural setting extends in a crosswise direction relative to the first upright surface of the structural setting, at least two sensors, each positioned on a respective one of the first upright surface or the second upright surface, wherein each of the at least two sensors is configured to detect whether the object is in the predetermined position, and a processor configured to[[,]]: control the camera to obtain a first image of the structural setting without the object, at least partially in response to the at least two sensors detecting that the object is in the predetermined position, control the camera to obtain at least one second image of the object while the projector is projecting the pattern onto the object in the field of view, determine first positional information for the first and second upright surfaces, based on the first image, determine second positional information for at least one surface of the object based on the at least one second image, and Page 2 of 13Application No. 15/936,889 Reply to Office Action of October 19, 2020 , based on the first positional information and the second positional information

The Office Action previously rejected claims 1, 2, 4 - 16, and 18 - 20 are rejected under 35 U.S.C. 103 over US 4634278 (hereinafter "Ross") in view of US 2010/0194709 (hereinafter "Tamaki"), US 20140104416 (hereinafter "Giordano") and US 9460524 (hereinafter "Curlander").

Examiner however agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s claims. Therefore, all pending claims in this application are in condition for allowance. The assessment was based on Applicant’s arguments advanced in the latest communication as dated above.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Berteau Joisil/
Examiner, Art Unit 2487

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487